—Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), rendered December 14, 1995, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
' Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Defendant did not have standing to contest the search of the matchbox he had left on the public sidewalk at around noon, when there was normal pedestrian traffic, inasmuch as any expectation of privacy he may have had with respect to this item was not objectively reasonable (People v Ramirez-Portoreal, 88 NY2d 99, 113; People v Garcia, 232 AD2d 272).
Since both defendant’s arrest, and the warrantless search of the matchbox were proper, his statement, ‘You can’t get me because you didn’t get a buyer”, which was not made in response to any question, was appropriately considered spontaneous (see, People v Huffman, 61 NY2d 795; People v Thrower, 175 AD2d 818, lv dismissed 78 NY2d 1082). Concur — Milonas, J. P., Nardelli, Wallach and Andrias, JJ.